CAPSTONE CHURCH CAPITAL FUND Shares of Beneficial Interest Prospectus dated January 28, 2010, as Supplemented June 15, 2010 Capstone Church Capital Fund ("Fund") is a non-diversified, closed-end management investment company. The Fund's investment objective is to provide a high level of current income. It intends to achieve its objective through investment primarily in church mortgage bonds and church mortgage loans. Church mortgage bonds are bonds issued by non-profit organizations ("Borrowers") that have a stated Christian mission, including local churches, denominations and associations, educational institutions, para-church and other Christian mission-related organizations for the purpose of financing capital needs, such as construction of new facilities. Church mortgage loans are obligations of Borrowers issued for various purposes, including construction, or refinancing of real property and are typically secured by a first trust deed on the Borrower’s real property but may also include loans collaterized by church mortgage bonds.
